Case 8:21-cv-01245-CEH-CPT Document 13 Filed 06/11/21 Page 1 of 2 PageID 47




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

JANE DOE,

       Plaintiff,

v.                                                         Case No: 8:21-cv-1245-CEH-CPT

NEW COLLEGE OF FLORIDA and
NEW COLLEGE OF FLORIDA
BOARD OF TRUSTEES,

       Defendants.
___________________________________/

                                           ORDER

       This matter comes before the Court on the Defendants’ Motion to Dismiss, or

Alternatively, Motion for More Definite Statement (Doc. 12).                    In the motion,

Defendants state that Plaintiff has failed to comply with pre-suit requirements and thus

Defendants are unable to respond to the allegations in the complaint. 1 Because the

motion does not comply with the Local Rules for the Middle District of Florida, 2 the

Court does not need a response before ruling on the motion. The Court, having



1
  Defendants argue the Complaint fails to include certain information required to comply with
the pre-suit requirements of Fla. Stat. § 768.28(6), including Plaintiff’s date of birth and social
security number. To the extent such information is required, the Court directs the parties to
the Administrative Procedures for Electronic Filing that may be found on the Court’s website
and which specifically require a lawyer to redact, as appropriate, personal data identifiers. See
https://www.flmd.uscourts.gov/sites/flmd/files/documents/flmd-administrative-
procedures-for-electronic-filing.pdf
2
  A complete copy of the Local Rules for the United States District Court Middle District of
Florida may be found on the Court’s website. See
https://www.flmd.uscourts.gov/sites/flmd/files/local_rules/flmd-united-states-district-
court-middle-district-of-florida-local-rules.pdf
Case 8:21-cv-01245-CEH-CPT Document 13 Filed 06/11/21 Page 2 of 2 PageID 48




considered the motion and being fully advised in the premises, will deny, without

prejudice, Defendants’ Motion to Dismiss, or Alternatively, Motion for More Definite

Statement for failure to comply with Local Rules 3.01(a) and (g).

      Defendants’ motion to dismiss was filed in state court and does not comply with

the local rules of this Court. Specifically, it does not include a memorandum of law as

required by Rule 3.01(a) and does not include a certification of conferral as required

by Rule 3.01(g). Accordingly, it is hereby

      ORDERED:

      1.     Defendants’ Motion to Dismiss, or Alternatively, Motion for More

Definite Statement (Doc. 12) is DENIED without prejudice for failing to comply with

Local Rules 3.01(a) and 3.01(g).

      2.     Any amended motion curing the deficiencies identified herein must be

filed within FOURTEEN (14) DAYS from the date of this order. If Defendants do not

file such an amended motion within the time provided, Defendants must answer the

complaint within FOURTEEN (14) DAYS from the date of this order.

      DONE AND ORDERED in Tampa, Florida on June 11, 2021.




Copies to:
Counsel of Record and Unrepresented Parties, if any




                                             2
